United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Manchester, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-19
Issued: September 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 30, 2009 appellant filed a timely appeal of the May 5, 2009 merit decision
of the Office of Workers’ Compensation Programs finding that she did not sustain an injury
while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained left shoulder and neck
injuries on March 19, 2009, as alleged.
On appeal, appellant contends that the medical evidence of record is sufficient to
establish that her claimed injuries were causally related to her federal employment.
FACTUAL HISTORY
On March 24, 2009 appellant, then a 44-year-old letter carrier/collector, filed a traumatic
injury claim alleging that on March 19, 2009 at 5:00 p.m. she experienced a pinching sensation
in her left shoulder while lifting tubs over her shoulder. Her pain worsened following the date of
injury. Appellant did not stop work. She reported the injury to the employing establishment on

March 24, 2009. A March 23, 2009 report from Kerry O’Malley, a physician’s assistant,
reviewed the history that on March 19, 2009 appellant was lifting tubs of mail when she
experienced sharp pain in her neck and left arm. She advised that appellant sustained cervical
radiculopathy and that appellant could perform sedentary work with restrictions. Appellant
accepted the employing establishment’s March 2009 job offer for a modified letter carrier
position.
In a March 26, 2009 letter, an employing establishment customer services manager
controverted appellant’s claim contending that during a conversation with a supervisor on
March 23, 2009 she never stated that she sustained a work-related injury. Appellant also failed
to request the proper paperwork to seek medical attention. The manager questioned whether the
claimed injury was caused by her prior nonemployment-related broken collarbone injury. In a
March 30, 2009 letter, an employing establishment human resource specialist also controverted
appellant’s claim contending that on March 19, 2009 she continued to work until 7:00 p.m.
following the alleged injury. Appellant did not report the injury to anyone on that date. On
March 20, 2009 she worked nine and one-half hours and on March 21, 2009 she worked eight
hours of overtime. After being off work on March 22, 2009 appellant called in sick on
March 23, 2009. The specialist stated that she did not mention sustaining an injury. On
March 24, 2009 appellant reported the injury to the employing establishment. The specialist
requested documentation establishing that she was not currently receiving medical treatment for
her prior shoulder injury.
By letter dated April 3, 2009, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It addressed the factual and medical evidence she needed
to submit.
Reports dated March 31 through April 8, 2009 from Carolann Altieri, a physical
therapist, addressed the treatment of appellant’s cervicalgia.
A March 25, 2009 authorization for examination and/or treatment (Form CA-16) from
Ms. O’Malley reiterated the history related to her by appellant regarding the March 19, 2009
incident and her prior diagnosis of cervical radiculopathy. She opined that the diagnosed
condition was causally related to the March 19, 2009 incident.
In an April 4, 2009 magnetic resonance imaging (MRI) scan report of appellant’s cervical
spine, Dr. Peter Van Der Meer, a Board-certified radiologist, found bilateral C5-6 foraminal
stenosis, right more than the left. He also found probable aberrant right sublolavian artery
coursing between the spine in the esophagus, which was in anatomic variant associated with
swallowing problems.
An April 10, 2009 report from Dr. Thomas J. Kleeman, an attending Board-certified
orthopedic surgeon, reviewed the history that on March 19, 2009 appellant experienced a sharp
pain in her neck and left arm while lifting tubs of mail weighing up to 70 pounds. He also
reviewed the history of her medical treatment, social and family background and x-ray and MRI
scan results. Dr. Kleeman reported essentially normal findings on physical and neurological
examination, noting that appellant rigidly held her neck. He advised that she had left-sided
symptoms with C5-6 herniation that seemed to be acutely more on the right side. Dr. Kleeman
stated that appellant’s numb fingers suggested a lower level than C5-6. He ordered nerve
conduction studies. In an April 10, 2009 treatment note, Dr. Kleeman advised that nerve
2

conduction studies test results were normal. He noted appellant’s complaint of pain radiating
into her left shoulder for which he scheduled a C6 nerve block. In an April 10, 2009
prescription, Dr. Kleeman ordered physical therapy to treat her cervical herniated nucleus
pulposus. In an April 10, 2009 New Hampshire Workers’ Compensation medical form, he
reiterated the history of the March 19, 2009 tub lifting incident and his diagnosis of cervical
herniation. Dr. Kleeman advised that appellant was totally disabled for work and that she had
not reached maximum medical improvement. It was undetermined whether appellant’s injury
caused any permanent impairment.
By decision dated May 5, 2009, the Office denied appellant’s claim on the grounds that
she did not establish that the claimed employment incident occurred at the time, place and in the
manner alleged.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within applicable time limitation; that an injury was sustained while in the performance of
duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.2 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
of an occupational disease.3
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether fact of injury is established. An employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.4 The employee must also
submit medical evidence to establish that the employment incident caused a personal injury.5 An
employee may establish that the employment incident occurred as alleged, but fail to show that
his or her disability and/or condition relates to the employment incident.6
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 2.
4

Delphyne L. Glover, 51 ECAB 146 (1999).

5

Donna A. Lietz, 57 ECAB 203 (2005); Alvin V. Gadd, 57 ECAB 172 (2005); David Apgar, 57 ECAB
137 (2005).
6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

3

actually experienced the employment incident which is alleged to have occurred.7 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.8 An employee
has not met his or her burden of proof in establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.9
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast doubt on an employee’s statements in determining
whether a prima facie case has been established.10 However, an employee’s statement regarding
the occurrence of an employment incident is of great probative force and will stand unless
refuted by strong or persuasive evidence.11
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.12 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.13 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.14
ANALYSIS
Appellant alleged that she sustained left shoulder and neck injuries in the performance of
duty on March 19, 2009. The Board finds that she established that the employment incident
occurred on March 19, 2009, as alleged.
Appellant consistently maintained that she sustained left shoulder and neck injuries on
March 19, 2009 while lifting tubs of mail in the performance of duty as a letter carrier/collector.
She received medical treatment contemporaneous to the March 19, 2009 incident and related a
history of injury. On March 23, 2009 Ms. O’Malley, a physician’s assistant, recorded that
appellant experienced sharp pain in her neck and left arm while lifting tubs of mail on
March 19, 2009. On March 30, 2009 she opined that appellant’s cervical radiculopathy was
caused by lifting tubs of mail on March 19, 2009. Dr. Kleeman’s April 10, 2009 report and state
7

See Louise F. Garnett, 47 ECAB 639 (1996); Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803(2)(a) (June 1995).
8

See Betty J. Smith, 54 ECAB 174 (2002).

9

Id.

10

Linda S. Christian, 46 ECAB 598 (1995).

11

Gregory J. Reser, 57 ECAB 277 (2005).

12

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
13

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

14

Charles E. Evans, 48 ECAB 692 (1997).

4

workers’ compensation form stated that appellant experienced sharp neck and left arm pain while
lifting tubs of mail on March 19, 2009. Appellant also provided notice to the employing
establishment on March 24, 2009, which was contemporaneous to the injury.
Although the employing establishment contended that the March 19, 2009 incident did
not occur at the time, place and in the manner alleged, the Board finds that the reports of
Ms. O’Malley and Dr. Kleeman provide a consistent history of incident and that appellant
received medical treatment for her left arm and neck contemporaneous to the March 19, 2009
incident. Accordingly, the Board finds that the evidence supports that the March 19, 2009
incident occurred as alleged.15
The Board, however, finds that appellant did not submit sufficient medical evidence to
establish that she sustained a left shoulder or neck injury due to the accepted March 19, 2009
employment incident. As noted, Dr. Kleeman’s April 10, 2009 report and state workers’
compensation form described the March 19, 2009 employment incident. He also listed
essentially normal findings on physical and neurological examination and diagnosed C5-6
herniation. In an April 10, 2009 prescription, Dr. Kleeman ordered physical therapy to treat the
diagnosed cervical condition. However, he did not provide an opinion addressing the causal
relationship between the diagnosed condition and the March 19, 2009 employment incident.16
The Board finds that Dr. Kleeman’s reports and prescription are insufficient to establish
appellant’s claim.
Dr. Kleeman’s April 10, 2009 treatment note provided normal nerve conduction studies.
He scheduled C6 nerve block procedure to treat appellant’s pain radiating into her left shoulder.
Dr. Kleeman did not provide a firm diagnosis causally related to the accepted employment
incident. The Board has held that a physician’s mere diagnosis of pain does not constitute a
basis for payment of compensation as pain is a symptom, not a medical condition.17 The Board
finds, therefore, that Dr. Kleeman’s treatment note is insufficient to establish appellant’s claim.
The reports of Ms. O’Malley and Ms. Altieri, a physical therapist, are of no probative
medical value, as neither a physician’s assistant18 nor a physical therapist19 is considered to be a
physician as defined under the Act.
Dr. Van Der Meer’s diagnostic test results are insufficient to establish appellant’s claim.
He did not provide an opinion on the causal relationship between the March 19, 2009
employment incident and the diagnosed conditions.20

15

Louise F. Garnett, 47 ECAB 639, 643-44 (1996); Constance G. Patterson, 41 ECAB 206 (1989); Julie B.
Hawkins, 38 ECAB 393 (1987).
16

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

17

See C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008); Robert Broome, 55 ECAB
339 (2004).
18

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238, 242 (2005).

19

A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008).

20

See cases cited supra note 16.

5

The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a left shoulder or neck injury causally related to the accepted
March 19, 2009 employment incident. Appellant did not meet her burden of proof.
The Board further finds that appellant’s contention on appeal, that she sustained
employment-related left shoulder and neck injuries on March 19, 2009 has not been established.
As stated, the medical evidence of record does not provide an opinion addressing whether her
left shoulder and neck conditions were caused by the accepted March 19, 2009 employment
incident.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained left shoulder and
neck injuries on March 19, 2009, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 5, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

